DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 11/17/2021.

Allowable Subject Matter
Claims 1-9 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration with applicant’s arguments, examiner agrees with the applicant’s counsel that the prior art of record of Choi et al. fails to disclose the claimed invention such as a process for manufacturing a coil component including forming a plating resist on an internal insulating layer, wherein, as per claim 1, the plating resist includes an opening pattern corresponding to the coil pattern, a hollow pattern corresponding to the lead pattern, being in communication with the opening pattern, and a cover portion at least partially covering the hollow pattern, wherein at least a portion of the lead pattern has a thickness smaller than that of the coil pattern. Also, Choi et al. fails to disclose the claimed invention such as a process for manufacturing a coil component including forming a plating resist on an internal insulating layer, including processes of, as per claim 13, forming a seed pattern corresponding to the coil pattern and the lead pattern on the internal insulating layer, and forming the plating resist on the internal insulating layer on which the seed pattern is formed. The closest reference of Choi et al. teach a process for a process for manufacturing a coil component including forming a plating resist on an internal insulating layer. However, the resist pattern of Choi et al. fails to form a cover portion, which is at least partially covering the hollow pattern, such that at least a portion of the lead pattern has a thickness smaller than that of the coil pattern.
It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729